Citation Nr: 0029537	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  98-12 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from December 1960 to December 
1962 with a period of active duty training from July 25, 1964 
to August 8, 1964.

In November 1966 and in March 1996 service connection for 
diabetes was denied.  In Evans v. Brown, 9 Vet. App. 273 
(1996), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) indicated that in determining whether 
new and material evidence has been submitted, it is necessary 
to consider the evidence added to the record since the last 
time a claim was denied on any basis.  Thus the Board will 
address the issue whether new and material evidence has been 
submitted since the last prior final rating decision in March 
1996.

This appeal arises from an August 1997 rating decision from 
the New York, New York Regional Office (RO) that determined 
that new and material evidence to reopen the veteran's claim 
for service connection for diabetes mellitus had not been 
received.  A Notice of Disagreement was filed in October 1997 
and a Statement of the Case was issued in July 1998.  A 
substantive appeal was filed in July 1998 with a request for 
a hearing at the RO before a Member of the Board.  
Additionally, in October 1998, the veteran requested a 
hearing at the RO before a local hearing officer.  In January 
1999, a hearing at the RO before a local hearing officer was 
held.

On August 1, 2000, a video teleconference hearing was held 
before the undersigned.  At the hearing, the veteran 
indicated that he was accepting the video teleconferencing 
hearing in lieu of an in-person hearing.


FINDINGS OF FACT

1.  By decision of the RO dated in March 1996, the RO 
indicated that service connection for diabetes mellitus was 
denied.  

2.  The veteran did not file a timely substantive appeal to 
that determination, and it became final.

3.  The additional evidence submitted in connection with the 
claim to reopen has not been considered previously and is so 
significant that it must be considered with all the evidence 
of record to fairly decide the claim.


CONCLUSIONS OF LAW

1.  The March 1996 decision of the regional office that 
denied service connection for diabetes mellitus is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302 
(1999).

2.  Evidence received since the March 1996 RO decision is new 
and material, and, thus, the claim for service connection for 
diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service induction examination in August 1960, the 
veteran's endocrine system was clinically evaluated as 
normal.  It was noted that the veteran had amblyopia of the 
right eye.  A urinalysis was negative for albumin or sugar.  
His weight was 166 pounds.  It was additionally noted that 
the veteran had a history of chorea at age 12 and there were 
letters from Dr. Costabils [sic] to this effect.  The 
residuals thereof were not considered disqualifying. 

On a pre-separation examination in November 1962, the veteran 
reported that his health was very good except for minor colds 
and pneumonia which he had while on basic training.  No 
history of eye trouble, frequent or painful urination, or 
sugar or albumin in the urine was reported.  On examination, 
the veteran's endocrine system was clinically evaluated as 
normal.  A urinalysis was negative for albumin or sugar.  It 
was noted that the veteran had compound hyperopic 
astigmatism.  His weight was 167 pounds.  

In June 1966, the veteran filed a claim for service 
connection for diabetes mellitus and indicated that he served 
on reserve duty at Camp Drum in July 1964, after which he 
went to the doctor and was discovered to have diabetes from a 
blood sugar and urine test.  He reported that he was treated 
for diabetes mellitus beginning on August 21, 1964.  He 
indicated that he worked for Continental Baking Company as a 
route salesman since December 1962 and was out of work due to 
illness for two months in 1964 and for three months in 1965.

In a June 1966 report, Michael A. Costabile, M.D., indicated 
that the veteran had been a patient of his since 1943.  In 
December 1960, the veteran had no history of diabetes 
mellitus, nor did he have any when he came out of the service 
in 1962.  In August of 1964, when he returned from Camp Drum, 
the veteran was found to have diabetes.

By rating action of November 1966, service connection for 
diabetes mellitus was denied.  The RO determined that 
diabetes mellitus did not become initially manifest within 
one year following release from active service on December 6, 
1962 and that the disability was not initially manifest 
during the two weeks of active training from July 1964 to 
August 1964.  There was notice to the veteran of this 
decision in that same month.

Entered into the claims folder were service records from 
February 1966 and April 1966 that indicate that the veteran 
was medically disqualified for retention in the U.S. Army 
Reserve.

In February 1996, the veteran filed a claim for service 
connection for diabetes.  He reported that he had a diabetic 
chronic ulcer and below the knee amputation on the left side.  
He indicated that the onset of the diabetes was in July 1964 
while on two week reserve service training at Camp Drum. 

In March 1996, the RO sent the veteran a letter indicating 
that diabetes was found to be not service connected.  It was 
noted that service connection for diabetes had been denied in 
November 1966 as there was no evidence of the initial 
manifestation of this disability within one year following 
release from active service on December 6, 1962.  The veteran 
was informed that he could appeal the March 1996 decision.  
The veteran filed a notice of disagreement to this decision 
in April 1996 and a statement of the case was issued in 
August 1996.  A substantive appeal was not filed.

The evidence received subsequent to the March 1996 decision 
includes the following:

Received were records from Pelham Bay General Hospital that 
indicate that the veteran was admitted on August 24, 1964 
with uncontrolled diabetes.  It was a newly discovered case 
of diabetes.  The veteran reported polyuria, polydipsia, and 
excessive appetite one week previously for three days.  The 
impression included diabetes mellitus.

In a report from April 1996, Dr. Costabile indicated that the 
veteran was first treated for insulin dependent diabetes in 
August 1964.

Received was a copy of an article from the New York Times 
newspaper regarding veterans' benefits.

Associated with the file was a copy of the medical records 
from Pelham Bay General Hospital discussed previously.

In August 1997, the veteran submitted a copy of the service 
record indicating that he was medically disqualified for 
retention in the United States Army Reserve.

By rating action of August 1997, it was indicated that new 
and material evidence adequate to reopen the veteran's claim 
for service connection for diabetes mellitus had not been 
submitted.  The current appeal to the Board arises from this 
action.

Received was a copy of a February 1964 reserve service record 
submitted by the veteran, indicating that the veteran was 
summoned to active duty training on July 25, 1964.  Also 
submitted was a copy of the April 1966 service record 
indicating that the veteran was discharged as medically 
disqualified from the United States Army Reserves.

Received in October 1997 was a report from Kenneth L. Nyer, 
M.D. from September 1997 wherein it was noted that the 
veteran had been treated since February 1996.  He had 
advanced diabetes and peripheral vascular disease.  He 
underwent a below the knee amputation in 1988 and 
subsequently in September 1996, he required a right below the 
knee amputation.  The veteran's illnesses and surgeries were 
the result of his diabetes.

In a September 1997 report, Sam Lan, M.D., indicated that he 
had been treating the veteran since May 3, 1980.  The veteran 
subsequently had a transmetatarsal amputation of the right 
leg.  In October 1988, he had a left below the knee 
amputation, and in October 1996, he had a right below the 
knee amputation.  All of the above were secondary to diabetic 
osteitis and cellulitis.

At the RO hearing in January 1999, the veteran testified that 
while on active duty, he had a problem with frequent 
urination and excessive thirst, although he did not seek 
treatment.  The symptoms bothered him more when he separated 
from the service.  It became more of a problem during his 
service at Camp Drum in 1964.  According to his doctor, the 
onset had to be during active duty because it would not have 
started overnight.  The doctor (unnamed) told this to the 
veteran verbally.  In service, he went to sick call regarding 
the frequent urination but was told it was a kidney 
infection.  He went to sick call three or four times when he 
could not control the urination.  He reported that he had had 
a craving for sweets and put on weight, and that he 
complained of the excessive thirst and frequent urination at 
separation examination.  This was checked but the veteran was 
not informed of any abnormality.  Then he was medically 
discharged from the reserves.  The veteran reported that 
during his reserve service, he was not treated by service 
medical providers but was treated by his own doctor.  He had 
a problem after the first week of his active duty training 
from July 1964 to August 1964 but waited until it was over 
and then went to his private doctor.  This physician, Dr. 
Costabile, who also had an assistant Dr. Menigle [sic], said 
that the diabetes had to be there went the veteran went in.  

The veteran additionally reported that he had applied for 
insurance from Metropolitan Life and the diabetes was noted, 
and he reported that this took place in either 1963 or 1964 
at the end of the year.  He also applied for insurance from 
Aetna in either 1964 or 1965.  Additionally, the veteran 
indicated that he was laid off from his job with Wonder Bread 
as a route salesman in either May 1963 or May 1964 due to the 
diabetes as a Dr. Levine from Flower Fifth Avenue Hospital 
had reported that he was not fit to drive.  He returned to 
work there when his diabetes became under control.  The 
veteran had started work with this company immediately after 
service in December 1962.  The veteran reported that his 
physicians had told him that he had the diabetes in service, 
but none of them put it in writing.  The veteran indicated 
that he had a below the knee amputation of both legs.

Associated with the claims file were records from The 
Hospital of the Albert Einstein College of Medicine from 
October 1979 to July 1985 that show that the veteran was 
treated in October 1979 for chronic right foot ulcer that he 
had for about five years.  He had diabetes.  He underwent a 
right fifth Reye amputation with distal fourth metatarsal 
amputation.  In March 1980, it was indicated that the veteran 
had been a known diabetic for many years.  He was treated 
regarding right foot ulcers and had a right transmetatarsal 
amputation.  In June 1982, the veteran was seen for drainage 
of foot sinus.  In July 1982, the veteran was seen for 
amputation of the left second toe.  The veteran was 
additionally hospitalized from July 1985 to August 1985 for 
cellulitis of the right leg.  It was noted that he had a 21 
year history of diabetes.  

In a February 1999 letter, Dr. Nyer indicated that he had 
treated the veteran since 1996.  He had diabetes and 
peripheral vascular disease.  He underwent a below the knee 
amputation in 1996 and subsequently underwent a below the 
knee amputation of the right leg in 1998.  The veteran's 
illnesses and surgeries were the result of his diabetes.  

Associated with the file was a January 1999 record from 
Terence Cardinal Cooke Health Care Center in which it was 
noted that all Flower Hospital indexes were searched and no 
records regarding the veteran could be located.  It was 
possible his physician had his treatment records.

Additionally associated with the file was a January 1999 
report from Dr. Lan, wherein it was indicated that he had 
been treating the veteran since 1980.  The veteran's problems 
were complications of diabetes, ischemia, and osteitis.  It 
was additionally indicated that the veteran requested Dr. Lan 
to estimate the length of duration of the veteran's diabetes.  
Dr. Lan indicated that the diabetes was almost certainly 
present to some degree when the veteran was a young adult.  
He was 26 when he was discharged.  

Associated with the claims folder were treatment records from 
the Jack D. Weiler Hospital of the Albert Einstein College of 
Medicine, a Division of Montefiore Medical Center, that 
include that the veteran was seen by Heinz I. Lippman, M.D. 
between January 1986 and August 1994 for treatment regarding 
diabetes mellitus and diabetic neuropathy, including 
treatment for foot ulcers.  In April 1987 it was indicated 
that the veteran had diabetes mellitus since age 26.  
Treatment for other disabilities not currently at issue was 
also noted.

In November 1986, the veteran was treated for right foot 
cellulitis that was secondary to diabetes mellitus.  It was 
noted that the veteran had insulin dependent diabetes 
mellitus for 22 years.

In May 1988, the veteran was seen by Dr. Lan for treatment 
regarding a left below the knee amputation.  His history 
included diabetes mellitus since 1964 and right foot 
transmetatarsal amputation in 1980.  It was additionally 
noted that the veteran had disabilities that are not at issue 
in the current appeal.

In February 1996, the veteran was treated for disabilities 
not at issue in the current appeal.

The veteran was treated from June 1996 to July 1996 for 
cellulitis of the right stump, osteomyelitis of the right 
foot, insulin dependent diabetes, and peripheral vascular 
disease.  In June 1996, it was noted that the veteran had 
insulin dependent diabetes mellitus since age 27.

The veteran was treated from August 1996 to October 1996 for 
a right below the knee amputation.  In August 1996, it was 
noted that the veteran had insulin dependent diabetes 
mellitus for 32 years.  In September 1996, it was noted that 
the veteran had a history of insulin dependent diabetes 
mellitus since 1964 at age 26.  

An October 1996 physical therapy note includes that the 
veteran had a 32 year history of insulin dependent diabetes 
mellitus.

In January 1997, the veteran was seen for physical therapy 
for bilateral below the knee amputations.

In April 1997, the veteran was treated in the emergency room 
regarding a motor vehicle accident.

A record indicates that in January 1998 and February 1998, 
the veteran was seen for physical therapy for bilateral below 
the knee amputations due to diabetes mellitus.

At the videoconferencing hearing in August 2000, the veteran 
testified that in service, between 1960 and 1962, he had 
symptoms he related to the onset of diabetes mellitus, 
including dizziness, excessive hunger and thirst, and 
frequent urination.  He was sent to sick call and was told 
that it would go away.  He also was seen at sick call for 
blurred vision.  He was put on duty in the barracks because 
he was told he needed bed rest by the service doctor.  This 
began in March 1961 when the veteran was stationed at Fort 
Dix.  He reported these symptoms in service and on the 
separation examination.  Subsequently, after his service at 
Camp Drum while in the reserves, he went to the doctor 
because his symptoms were very bad.  This doctor told the 
veteran that the diabetes began in service.  The doctors he 
saw then were Dr. Michael Costabile and Dr. Julius Moneagle, 
his partner.  This was in August 1964.  At that time his 
symptoms were the same, excessive thirst and frequent 
urination.  

After his period of active service, he went to work at 
Continental Baking; he started there in December 1962.  
Either in 1965 or 1966, he was informed that he was not to 
work until his diabetes was under control, because he was a 
driver and there was a fear that he would black out.  This 
physician was Dr. Levine at Flower Fifth Avenue.  The veteran 
indicated he was not treated for diabetes between his 
separation from service and August 1964 when he was treated 
by Dr. Costabile.  The veteran reported that he had the 
symptoms of diabetes including excessive thirst prior to 
service and that Dr. Costabile had indicated to the examiners 
at the service induction examination that he did not feel 
that the veteran was ready for service.  However, the service 
examiners nevertheless inducted him.  He was told by Dr. 
Costabile to watch his sweets and starch intake.  He was 
first on insulin when he was hospitalized in 1964 after his 
service at Camp Drum.  

Received in September 2000 were physician's reports including 
an August 2000 report from Dr. Nyer that indicates that the 
veteran was his patient since February 1996.  He had severe 
diabetes with neuropathy, peripheral vascular disease, and 
heart disease.  This indicated a long standing disease of 
about forty year's duration.

In an August 2000 report, Julius E. Moneagle M.D., indicated 
that in his medical opinion, based upon his memory, the 
veteran had diabetes in 1960 -1962.

In an August 2000 report, Dr. Lan indicated that he had been 
treating the veteran since 1980.  Given the veteran's medical 
history, it was his professional opinion that it was likely 
that the veteran's diabetes had its onset as far back as 1960 
to December 1962 when the veteran was on active duty.

In an August 2000 report, Robert Wolfson, M.D., indicated 
that he had treated the veteran between the years 1981 to 
1995.  The veteran had diabetes diagnosed approximately 23 
years previously and was currently on insulin.  He had 
bilateral lower extremity amputations.  It was his opinion 
that the veteran likely had diabetes or preclinical diabetes 
as early as 1962.  

II.  Analysis

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1999).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Caselaw provides for a three-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  
It is noted that legislation was enacted subsequent to these 
cases which eliminated the well grounded claim requirement.  
See Floyd D. Spence National Defense Authorization Act for FY 
2001, Pub. L. No. 106-398, § 1611 (2000) (to be codified at 
38 U.S.C.A. § 5107(a)).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
In the March 1999 Supplemental Statement of the Case, the RO 
considered the current criteria.

The evidence submitted since the March 1996 RO decision 
includes private medical records regarding treatment related 
to diabetes.  This evidence is cumulative of evidence 
considered previously by the RO.  That is, it merely shows 
continued treatment for diabetes mellitus.  However, 
additionally submitted were private physicians' reports that 
indicate that the veteran's diabetes had its onset during the 
veteran's period of service between 1960 and 1962.  These 
statements are sufficient to reopen the veteran's claim.  
They are new in that they had not been considered previously 
and they are not cumulative of evidence already of record.  
They are also material as they bears directly and 
substantially upon the matter under consideration and are so 
significant that they must be considered in order to fairly 
decide the merits of the claim. 

Having found that the evidence is new and material and must 
be considered in conjunction with all the evidence of record, 
the VA is required to comply with the duty to assist under 
38 U.S.C.A. § 5107, which in relevant part provides:

Sec. 5107 Assistance to claimants
(a) The Secretary shall assist a claimant 
in developing all facts pertinent to a 
claim for benefits under this title. Such 
assistance shall include requesting 
information as described in section 5106 
of this title. The Secretary shall 
provide a medical examination when such 
examination may substantiate entitlement 
to the benefits sought. The Secretary may 
decide a claim without providing 
assistance under this subsection when no 
reasonable possibility exists that such 
assistance will aid in the establishment 
of entitlement.

Floyd D. Spence National Defense Authorization Act for FY 
2001, Pub. L. No. 106-398, § 1611 (2000) (to be codified at 
38 U.S.C.A. § 5107(a)).  

The undersigned finds that August 2000 statements from the 
veteran's physicians indicating that the onset of the 
veteran's diabetes was during 1960 to 1962, his period of 
active service, demonstrates that there may be a reasonable 
possibility that assistance will aid in the establishment of 
entitlement.  See Floyd D. Spence National Defense 
Authorization Act for FY 2001, supra.


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim for service connection for 
diabetes mellitus, the appeal is granted subject to the 
REMAND decision below.


REMAND

The VA has a duty to assist the appellant in the development 
of facts pertaining to his claim.  See Floyd D. Spence 
National Defense Authorization Act for FY 2001, Pub. L. No. 
106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. § 
5107(a)).  As such, VA has a duty to provide the veteran with 
a VA examination, where as in this case, such examination may 
substantiate entitlement to the benefit sought.  38 U.S.C.A. 
§ 5107(a).  In addition, prior to ordering the examination an 
attempt should be made to obtain additional information in 
order to complete the record.  

The Board notes that the RO has a duty to attempt to obtain 
the veteran's service medical records, particularly in this 
case, as the veteran has indicated that he received treatment 
for symptomatology that may have indicated an onset of 
diabetes mellitus during service at Walson (or Walton) Army 
Hospital Fort Dix either in 1961 or 1962.  Further, it is not 
noted whether there are any records from the veteran's period 
of ACDUTRA between July and August 1964.  See Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999).  A search for any additional 
service medical records should be accomplished.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain all of the 
veteran's service medical records from 
his period of service from December 1960 
to December 1962 and his period of 
ACDUTRA from July 25, 1964 to August 8, 
1964.  Copies of any letters submitted to 
the military by Dr. Michael A. Costabile 
at the veteran's entrance into active 
duty should be obtained, if available.  
As part of the requested development, the 
RO should write Walson (or Walton) Army 
Hospital at Fort Dix and obtain any 
hospital or outpatient treatment at this 
facility or any other medical facility at 
Fort Dix, for 1961 and 1962.  As well, 
any medical records from the veteran's 
period of ACDUTRA from July 25, 1964 to 
August 8, 1964 at Camp Drum should be 
obtained.  If any of these records are 
unable to be located, this should be 
documented.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for diabetes 
mellitus since service.  Thereafter, the 
RO should obtain legible copies of all 
records that have not already been 
obtained, including records from the 
veteran's post service employer, 
Continental Baking Company and from 
Metropolitan Insurance Company regarding 
the veteran's application for a policy 
in 1963 or 1964.  Additionally, medical 
records should be obtained from a Dr. 
Levine, and from Michael A. Costabile, 
M.D.  In particular, Dr. Costabile 
should be asked to furnish copies of any 
letters he prepared to be submitted to 
the service department at the time of 
the veteran's induction into service.

3.  Following the above development, 
Kenneth L. Nyer, M.D., Julius E. 
Moneagle, M.D., Sam Lan, M.D., and Robert 
Wolfson, M.D., should be contacted to 
qualify their August 2000 opinions that 
the veteran's diabetes mellitus had its 
onset during or prior to the veteran's 
service in 1960 to 1962.  The reasons and 
bases for the opinions rendered should be 
discussed in detail with citations to 
authority and investigation for all 
conclusions reached.

4.  The veteran should be afforded a VA 
endocrine examination.  The claims folder 
should be made available to the examiner 
for review before the examination.  After 
reviewing the record and examining the 
veteran, the examiner should opine 
whether it is at least as likely as not 
that diabetes mellitus had its onset 
during the veteran's period of active 
service or was manifested within one year 
following this period of service.  If 
manifested within one year postservice, 
all symptoms and findings present during 
that period of time should be discussed.  
The examiner should also opine whether it 
is at least as likely as not that 
diabetes mellitus had its onset during 
the veteran's period of active duty for 
training from July 25, 1964 to August 8, 
1964.  The underlined standard of proof 
should be utilized in formulating a 
response.  The reasons and bases for any 
conclusion reached should be discussed.  
The physician should review the August 
2000 opinions from the veteran's private 
physicians and note whether he or she 
agrees or disagrees with the opinions and 
the reasons therefore.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all requested 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  When the requested 
development is complete, the RO should 
readjudicate this claim.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals



 


